Citation Nr: 1145832	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-31 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an evaluation in excess of 30 percent for an adjustment disorder with mixed anxiety and depressed mood. 

4.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease with arthritic changes at L4-5.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1974 to October 1976, and in the Army from June 1978 to September 1983, and June 1987 to March 1989.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied service connection for peripheral neuropathy of the right lower extremity, increased the disability evaluation to 30 percent for an adjustment disorder with mixed anxiety and depressed mood, and continued the 10 percent disability evaluation for degenerative disc disease with arthritic changes at L4-5.  Additionally, in a September 2010 rating decision, the RO, in part, denied a TDIU. 

In June 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder

In a June 2011 statement, the Veteran raised a claim of clear and unmistakable error in a February 2008 rating decision which granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence effective November 1, 2007, and assigned a 20 percent disability evaluation effective January 1, 2008.  This issue has not  been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issues of a TDIU, and increased evaluations for an adjustment disorder with mixed anxiety and depressed mood, and degenerative disc disease with arthritic changes at L4-5 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal for service connection for peripheral neuropathy of the right lower extremity 
be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

During the Veteran's June 2011 hearing before the undersigned, the Veteran and his representative explicitly indicated that the Veteran was withdrawing the issue of service connection for peripheral neuropathy of the right lower extremity.  See June 2011 hearing transcript, page 20.  Because the Veteran  has clearly indicated his wish to withdraw the appeal of service connection for peripheral neuropathy of the right lower extremity, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2011).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.


ORDER

The appeal as to entitlement to service connection for peripheral neuropathy of the right lower extremity is dismissed.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

As noted above, in a September 2010 rating decision the RO denied a TDIU, and the Veteran was notified of this decision in a September 14, 2010, letter.  In a June 2011 statement, the Veteran indicated that he was filing a notice of disagreement with the September 2010 rating decision's denial of a TDIU.  As this disagreement was received within one year of notification of the September 2010 rating decision and the RO has not issued the Veteran a statement of the case that addresses this issue, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. 
§ 7105  (West 2002); 38 C.F.R. §§ 19.26 , 19.29, 19.30 (2011); Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case). 

During the June 2011 hearing, the Veteran testified that he had received treatment  from the VA Medical Center in St. Augustine for his service-connected psychiatric disorder (a few weeks before) and spine disability (two months before).  See Hearing Transcript, pages 14, 29.  Additionally, he stated that he had an upcoming appointment in August for his spine.  See Hearing Transcript, page 14.  Review of the claims folder reveals that VA treatment records dated up to September 2010 are of record.  However, treatment records applicable to the Veteran's appeals currently on appeal are dated up to August 2009.  As the above described VA records are constructively of record, they must be secured and associated with the claims file on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran discussed treatment from private health care providers.  See e.g. Hearing transcript, page 22.  On remand, the RO should verify with the Veteran that all relevant treatment records have been obtained.  

The Veteran was last afforded examinations for his disabilities in June 2009.  Although he testified at his hearing that his current symptoms were about the same as they were when he was last examined, he also stated that he was not sure of the status of his disabilities.  See Hearing Transcript, page 28.  In any case, the Veteran's wife stated at the hearing that the medications that the Veteran took for both disabilities had recently been increased, which the Board notes may indicate that the Veteran's disabilities have worsened in severity.  See Hearing Transcript, page 26.  The United States Court of Appeals for Veterans Claims has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  On remand, the Veteran should be afforded examination to determine the current severity of his service-connected adjustment disorder with mixed anxiety and depressed mood, and degenerative disc disease with arthritic changes at L4-5.   

Accordingly, the case is REMANDED for the following actions:

1. Issue a statement of the case pertaining to the claim for a TDIU.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning this claim, a timely substantive appeal must be filed if appellate review by the Board of the claim is desired. 

2. Obtain all relevant outstanding VA treatment records, to include but not exclusive of those dated since August  2009.  All attempts to locate these records must be documented in the claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2011).

3. Verify with the Veteran that all private treatment records have been obtained.  If any are identified as missing, obtain those records with any necessary assistance from the Veteran.  All attempts to locate these records must be documented in the claims folder.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2011).

4. Schedule the Veteran for a psychiatric examination in order to determine the current level of severity of his service-connected adjustment disorder with mixed anxiety and depressed mood.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All manifestations of the Veteran's adjustment disorder with mixed anxiety and depressed mood, and any associated psychiatric disorder should be identified and described in detail.  In addition, the examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the disability, to include whether it renders the Veteran unemployable.  Also, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned. 

The supporting rationale for all opinions expressed must be provided 

5. Schedule the Veteran for an orthopedic examination in order to determine the current level of severity of his degenerative disc disease with arthritic changes at L4-5.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should indicate whether the Veteran's lumbar spine disability is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on any adverse neurological symptomatology caused by lumbar spine disability, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe." 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran lumbar spine disability on the Veteran's ability to work to include whether the Veteran is unemployable because of his service connected disability. 

The supporting rationale for all opinions expressed must be provided. 

6. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

7. After completing the above action, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


